IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs July 25, 2012

          TIMOTHY LYNN DENTON v. STATE OF TENNESSEE

               Direct Appeal from the Circuit Court for Sullivan County
                        No. C57232      R. Jerry Beck, Judge




                No. E2011-02429-CCA-R3-PC - Filed September 7, 2012


A Sullivan County jury convicted the Petitioner, Timothy Lynn Denton, of first degree
premeditated murder, and the trial court sentenced him to life in the Tennessee Department
of Correction. This Court affirmed his conviction on direct appeal. State v. Timothy Lynn
Denton, No. E2006-02557-CCA-R3-CD, 2008 WL 933200 (Tenn. Crim. App., at Knoxville,
Apr. 7, 2008), perm. app. denied (Tenn. Oct. 27, 2008). The Petitioner then filed a petition
for post-conviction relief, contending that he had received the ineffective assistance of
counsel. After a hearing, the post-conviction court dismissed the petition. On appeal, the
Petitioner contends that the post-conviction court erred when it dismissed his petition
because his trial counsel was ineffective by failing to convey to him plea offers and by failing
to appeal the trial court’s ruling that he was competent to stand trial. After a thorough review
of the record and applicable authorities, we affirm the post-conviction court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which J AMES C URWOOD
W ITT, J R. and R OGER A. P AGE, JJ., joined.

L. Dudley Senter, III, Bristol, Tennessee, for the appellant, Timothy Lynn Denton.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Assistant Attorney
General; Barry Staubus, District Attorney General, and James F. Goodwin, Assistant District
Attorney General for the appellee, State of Tennessee.


                                         OPINION
                                          I. Facts
                                      A. Direct Appeal
       This case arises from the Defendant’s shooting of the victim, Belinda Monroe, in
2003. In our opinion on the Petitioner’s direct appeal, we summarized some of the evidence
against him as follows:

              At trial, the following evidence was presented: Kimberly Dugas, the
      Defendant’s half-sister, testified that, in September 2003, she traveled from her
      home in Florida to Bristol, Tennessee, with her mother, Irma Jean Abbey, to
      attend a family member’s funeral. She said that, on September 23, 2003, she
      saw the Defendant with Belinda Monroe, the victim, at the funeral home for
      the first day of the funeral proceedings. The Defendant lived with the victim,
      who was also his girlfriend. Dugas saw the Defendant at the funeral home
      again the next day, September 24, 2003, but the victim was not with him. That
      day, the Defendant was “crying and having trouble walking and sort of . . .
      couldn’t talk to people.” After the funeral, Dugas, her mother, and the
      Defendant met for supper at a restaurant. The victim did not come because she
      was home mowing the lawn. After eating, the Defendant returned home to the
      victim with half of the food he ordered at the restaurant, which he planned to
      give to her.

             Later that evening, Dugas returned to the hotel with her mother. Dugas
      heard her mother’s cell phone ring, and when her mother answered it, she
      began screaming, “No, Timmy, No,” into the phone. Dugas then grabbed the
      phone, and the Defendant told her he shot the victim and threatened to shoot
      himself if she called the police. Dugas suddenly lost the connection with the
      Defendant; Meanwhile, Abbey called 9-1-1 on another phone and reported the
      shooting.

             On cross-examination, Dugas described the Defendant as having “a
      really hard time with [funerals]” but admitted she had not seen him at any
      other funerals. However, she said that while they ate supper, the Defendant
      seemed “fine,” and she agreed that he did not “appear to be angry about
      anything that would have to do with [the victim].” Dugas said the Defendant
      began crying when he left the restaurant because she and Abbey were returning
      to Florida. She said that the Defendant’s call later that night was brief and
      consisted of him admitting, “I shot [the victim].” On redirect examination,
      Dugas said the Defendant was “crying hysterically” when he called and
      admitted shooting the victim. She said he sounded scared.

             Irma Jean Abbey, the Defendant’s mother, testified that she traveled

                                             -2-
from Florida with Dugas, for Abbey’s sister’s funeral. She saw the Defendant
at the funeral home on her first night in Tennessee. At that point, “he was
fine,” and the victim accompanied him. Abbey said, on the second day of the
funeral, the Defendant was “very, very upset, crying.” She admitted that the
Defendant “was drinking or doing something” at the funeral. The Defendant
left the funeral with someone in the early afternoon. She next saw him at the
restaurant that evening where “he seemed fine.” He told Abbey and Dugas the
victim was mowing the lawn. Abbey said she knew the Defendant claimed the
victim was a lesbian and that he wrote the victim a note that said, “If you want
to be with a lesbian[,] I could be gay. I like women too much.” Abbey could
not remember whether the Defendant told her about the note or if she read the
note herself. After dinner, the Defendant left for home on his own. Later that
night, the Defendant called Abbey, exclaiming, “Momma, I shot [the victim].
Momma, please, I’m so scared. I didn’t mean to do it.” Abbey said she called
9-1-1 after her daughter took the phone from her.

       On cross-examination, Abbey admitted that the Defendant “is more
emotional than . . . most of the family members would be” at funerals, and she
had seen him at other funerals. She said the Defendant never mentioned
violence or being displeased with the victim, and she never heard the
Defendant threaten the victim.

       Dale Clifton Haga, the Defendant’s uncle, testified that he talked to the
Defendant at the funeral. The Defendant was scheduled as a pallbearer, but
Haga thought the Defendant “had a little too much to drink” and did not want
him carrying the casket. Haga said the Defendant did not smell of alcohol, but
his speech was slurred. Haga was one of the first people to arrive at the
Defendant’s house after the Defendant called his mother and told her he shot
the victim. Haga tried opening the front door, but it was bolted shut. As he
was attempting to enter the house, he “heard [a] shot.” He eventually entered
the house through the garage door. Haga testified that he searched the house
and “found [the Defendant] laying at the bottom of the bed backwards across
it. And he was a-jumping. And I walked up and spoke [the victim’s] name.
And I looked up and it-I knew it was over then.” Haga did not realize the
Defendant also shot himself, but he did see a gun by the Defendant’s right
shoulder. At that point, Haga moved the gun away from the Defendant. Haga
said he kept all other people out of the room until the police arrived on the
scene.

       On cross examination, Haga said that when he entered the bedroom, he

                                      -3-
initially yelled out “What the hell have you done, [Defendant]?” because he
thought the Defendant was in shock. Upon closer inspection, he realized the
Defendant was bleeding from his head.

        Dr. Mona Gretel Case Harmon Stephens, a forensic pathologist and
medical examiner, performed the autopsy on the victim. She testified that the
victim died as a result of a gunshot to the head. The victim had scrapes on the
right side of her face and additional abrasions on her face. Such abrasions
looked “compatible” with the gun hitting the victim’s face because of the
“unusual pattern . . . that almost looked like a checkering” on the gun and on
the victim’s skin. Dr. Stephens said the pattern was especially strong “to the
right of the bottom of the eye area.” The victim also had contusions on her
upper lip and near her left ear. Additionally, the victim had a “star-shaped
gunshot wound to the right temple,” showing that the barrel of the gun was
“tightly against the skin surface” when the gun was fired.                  On
cross-examination, Dr. Stephens said the victim had scrapes deep enough to
“where they should have left moisture on the skin.” She also said most of the
bruises were “small except for the [bruise by the] left ear.” That bruise was
about two inches in maximum diameter. Dr. Stephens admitted that she did
not know if the injuries were caused by a struggle to grab the gun. On redirect
examination, Dr. Stephens stated that the injuries the victim sustained were
consistent with multiple blows and could be consistent with being “pistol
whipped.” FN1 Dr. Stephens testified that she did not find any evidence of
defensive wounds. On recross examination, Dr. Stephens admitted that the
victim’s injuries were consistent with a much less “serious series of blows”
than that usually connotated by the “pistol whipping.”

       FN1. According to Dr. Stephens, “pistol whipping” is when a
       person uses the gun as an object to hit another person, as
       opposed to firing the gun. Usually, the beating with the gun is
       quite severe, often breaking bones. The same term may be used
       to refer to any beating with a gun.

       John Michael Chambers, one of the victim’s neighbors, knew the victim
for about ten years. He said the Defendant moved in with the victim around
2000. Chambers was watching television with his wife on September 24,
2003, when he heard a gunshot. A few minutes after the shot, he saw police
officers coming to the house. Chambers stated that he never saw the couple
argue.



                                      -4-
       Officer Tim Weems of the Sullivan County Sheriff’s Office testified
that on September 24, 2003, he was dispatched to the victim’s house for a
reported shooting. Upon arriving at the house, he saw two people laying
lengthwise across the bed; the Defendant was still moving, but the victim was
not. Officer Weems located a .9 mm gun on top of the dresser and a shell
casing near the Defendant’s left shoulder.

        Detective Landon Bellamy of the Sullivan County Sheriff’s Office
testified that he responded to a reported shooting on September 24, 2003. By
the time he arrived at the scene, the ambulance had transported the Defendant
to the hospital, and the victim was declared deceased. Detective Bellamy
found the gun used in the shootings on the dresser and placed it into evidence.
On cross-examination, Detective Bellamy said his team later found a second
shell casing inside a dresser drawer. Detective Bellamy also found one of the
bullets fired from the gun “in the wall on the back side of the house.” He said
the other bullet traveled down into the foundation, and he could not retrieve
it. The hospital also recovered a bullet fragment from the Defendant’s head.
Detective Bellamy testified that he found a typed letter taped to the bathroom
mirror and some notes in the kitchen. FN2 One of the notes read, “She’s the
best thing in the world. We make a good couple.” A second note said, “I love
Belinda. I can’t live without her, so I have no [indecipherable] to live. I think
I fuck up.” The third note said “Last thing I want to say to [indecipherable]
and Brady. I loved her with all my heart Tim.” Detective Bellamy found even
more notes written by the Defendant before the shooting in one of the trash
cans. They conveyed his desire to live with the victim for the rest of their lives
and his uneasiness about their current strife. For example, one note included
the line “I still hope we work [it] out and one day get married and grow old
together.”

       FN2. The typed letter was introduced only for identification and
       not for its content.

       Special Agent Forensic Scientist Bradley Everett with the Tennessee
Bureau of Investigation (“TBI”) testified that he analyzed the blood samples
from the crime scene. The blood on a white shirt found on the bed belonged
to the victim. He could not ascertain a DNA profile from the blood sample
taken from the kitchen.

       Special Agent Forensic Scientist Laura Jane Hodge of the TBI testified
that she did not find gunshot residue on the victim’s hands. The absence of

                                       -5-
       gunshot residue, however, does not eliminate the possibility that the victim
       might have fired the gun.

               Forensic [S]cientist Don Carman with the TBI testified that he matched
       the bullets and cartridge cases found in the house to the gun found on the
       dresser. He stated that the gun requires eight pounds of pressure to pull the
       trigger and that firing the gun requires completely pulling the trigger. On cross
       examination, Agent Carman testified that the gun did not have an external
       safety latch.

Denton, 2008 WL 933200, at *1-3. The jury convicted the Defendant of first degree
premeditated murder, and the trial court sentenced him to life in the Tennessee Department
of Correction. Id. at *4.

                                  B. Post-Conviction Facts

       The Petitioner filed a pro se petition for post-conviction relief, which was later
amended by appointed counsel. The Petitioner contended that he had received the ineffective
assistance of counsel because his trial counsel (“Counsel”) had failed to adequately convey
to him the State’s plea offers and because Counsel had failed to pursue an appeal of the trial
court’s finding that he was competent to stand trial.

         At a hearing on the Petitioner’s petition, the parties presented the following evidence:
Counsel testified that the Petitioner was hospitalized for a short time period after the shooting
in this case. Approximately a week later, he was released from the hospital and transported
to jail. Counsel said he was appointed to the Petitioner’s case when it was heard before the
general sessions court, and he represented the Petitioner during the preliminary hearing.

       Counsel recalled that, a few months after the preliminary hearing, the trial court held
a hearing to determine whether the Petitioner was competent to stand trial. Counsel
recounted that the need for a competency hearing was “obvious” because the Petitioner had
shot himself in the head, causing certain impairments. The Petitioner’s memory of certain
events was not the best, so Counsel said that “early on” it was apparent that he needed to
have the Petitioner’s competency evaluated.

       Counsel said he visited the Petitioner “many” times in jail, and the visits caused
Counsel concern about the Petitioner’s ability to participate in his own defense. At first,
Counsel found the Petitioner’s mental state “disorganized,” and the Petitioner did not have
a “very good recollection” of the events surrounding the shooting. Counsel said the
Petitioner was, at times, “delusional.” He explained that, at first, the Petitioner thought that

                                               -6-
his girlfriend was still alive. Counsel said this issue “later resolved itself a little bit.”

        Counsel arranged for Tom Schacht and a second psychologist to evaluate the
Petitioner. Dr. Schacht testified at the competency hearing that the Petitioner had deficits in
his memory. He also wrote a letter to Counsel in which he told Counsel that the Petitioner
had suffered an injury that would require “two years” to heal. Counsel noted that the trial
was more than two years after the shooting. Dr. Schacht also testified at the competency
hearing that the Petitioner was in the bottom 2% for auditory skills. Counsel, however, found
that he could have a “normal conversation” with the Petitioner. Counsel said that the biggest
issue in his communication with the Petitioner was that the Petitioner had an impaired
memory of the events that led to the shooting.

        Counsel recalled that, during the competency hearing, the trial judge listened to
recorded conversations between the Petitioner and members of the Petitioner’s family. The
trial court relied on language in those conversations as a basis for finding that the Petitioner
was competent to stand trial.

       Counsel testified that he mentioned on the record after the competency hearing that
he might seek an interlocutory appeal of the trial court’s finding that the Petitioner was
competent to stand trial. He said that, after he researched the issue, he determined that it was
not one that he could pursue by interlocutory appeal. Therefore, he decided not to pursue an
interlocutory appeal.

        Counsel testified that after the trial court found the Petitioner competent to stand trial,
and closer to the trial date, Counsel filed a motion to allow the Petitioner some additional
consideration in this case. He explained that he told the trial court that the defense may need
to take additional recesses during the trial for the Petitioner’s benefit. At trial, however, the
witnesses testified in a concise manner, consistent with their previous testimony, so the issue
of additional recesses did not arise.

        Counsel testified that he did not recall the State’s offering “much of a plea” to the
Petitioner. He said the issue came up during conversations between him and the State’s
attorney, but he did not recall the State’s making an offer. Counsel agreed that the trial judge
stated that he thought the parties should engage in a plea agreement in this case. He noted,
however, that in Sullivan County the prosecutors were unlikely to enter into a plea agreement
and were more likely to take the case to trial.

       Counsel said he appealed the Petitioner’s conviction to this Court, asserting that there
was no proof of premeditation. He said he did not appeal the trial court’s ruling that the
Petitioner was competent to stand trial. He noted that the standard was that the State had

                                                -7-
proven by a preponderance of the evidence that the Petitioner was competent, and,
considering the evidence in the record, he did not think he had viable grounds for appeal.

       During cross-examination, Counsel testified that this case involved injuries to the
victim in addition to her being shot. He recalled that the medical examiner testified that the
victim had abrasions and scrapes and had been struck by the butt of the gun before being
shot. Counsel described the trial as fairly “clean” and said his only argument with the State
centered around the Petitioner’s competence and the jury instruction about the definition of
“intentional.” Counsel said there was no evidence of premeditation, except for a letter
written by the victim. Counsel moved that the letter be excluded, and the trial court granted
his motion. Therefore, no direct evidence of premeditation was presented to the jury.

       John Michael Chambers testified that he had been neighbors with the Petitioner and
the victim for several years before the victim was killed, and he lived behind them the day
the victim was killed. He said it appeared that the Petitioner and the victim had a “good”
relationship. On the day of the victim’s murder, the victim was mowing her grass at around
5:00 p.m., and Chambers saw no indication that the Petitioner and the victim were fighting.

        Chambers said he testified at the Petitioner’s trial. Chambers summarized much of
his trial testimony, which included how he heard the gunshot and, after seeing emergency
personnel arrive, attempted to render his assistance. At trial, he also provided the jury a
layout of the neighborhood, and the State introduced pictures of the neighborhood through
his trial testimony.

       The Petitioner testified that he understood that he was in court asking for a new trial.
He said that his mental problems “come[] and go[]” but that he was, at the time of the
hearing, “doing a lot better.” The Petitioner said that it was “hard to remember” much of his
competency hearing. He said his only clear memory of the hearing was the trial court’s
saying, “We need to try to work this thing out.” He said he spoke to Counsel about this
statement and asked Counsel to see about a plea deal. Counsel, he said, never attempted to
negotiate a plea agreement with the State. The Petitioner said that he had been incarcerated
for two years, was “scared,” and wanted Counsel to negotiate a plea deal. The Petitioner said
he did not think he was guilty of the crime for which he was charged but that he would have
entered a guilty plea. The Petitioner said that , when he expressed to Counsel his desire to
enter a guilty plea, Counsel said “Oh, we’re not taking a plea.”

       The Petitioner described his relationship with the victim as “one of the best
relationships he ever had.” He said he could not believe that something like “this” ever
happened, and he said he discussed this fact with Counsel. He said he told Counsel he
remembered screaming, “Belinda, stop it. Stop it.” He said he remembered fighting with her

                                              -8-
over the gun.

       The Petitioner said he did not receive a fair trial and expressed his belief that he is not
guilty of the crime for which he was charged.

        During cross-examination, the Petitioner testified that the doctor whom Counsel had
hired to examine him testified that he was not competent to stand trial because of the brain
injury he had suffered. The brain injury, the doctor opined, rendered the Petitioner unable
to participate fully in his own defense. The Petitioner agreed that the State presented the
testimony of two other doctors, both of whom testified that the Petitioner could assist in his
defense despite his brain injury. The Petitioner conceded that the trial court focused on the
recorded phone conversations between himself and members of his family, which contained
“pretty graphic language.” The Petitioner denied any memory of making those telephone
calls or calling the prosecutor derogatory names during the conversations.

       The Petitioner agreed that there was medical testimony during his trial that the victim
had abrasions and scrapes, but he denied that there was a physical altercation between them.
He said that “bits and pieces” of that night had returned to him and that he was certain there
was no fight.

      After hearing the evidence, the post-conviction court denied the Petitioner post-
conviction relief. It is from this judgment that the Petitioner now appeals.

                                          II. Analysis

      On appeal, the Petitioner contends that the post-conviction court erred when it
dismissed his petition because his trial counsel was ineffective. He asserts first that Counsel
was ineffective for failing to convey the State’s plea offers to him. He next contends that
Counsel was ineffective for failing to appeal the trial court’s finding that the Petitioner was
competent to stand trial.

        In order to obtain post-conviction relief, a petitioner must show that his or her
conviction or sentence is void or voidable because of the abridgment of a constitutional right.
T.C.A. § 40-30-103 (2006). The petitioner bears the burden of proving factual allegations
in the petition for post-conviction relief by clear and convincing evidence. T.C.A. § 40-30-
110(f) (2006). Upon our review, the trial judge’s findings of fact are given the effect and
weight of a jury verdict, and this Court is “bound by the trial judge’s findings of fact unless
we conclude that the evidence contained in the record preponderates against the judgment
entered in the cause.” Black v. State, 794 S.W.2d 752, 755 (Tenn. Crim. App. 1990). Thus,
this Court will not re-weigh or re-evaluate the evidence below; all questions concerning the

                                               -9-
credibility of witnesses, the weight and value to be given their testimony and the factual
issues raised by the evidence are to be resolved by the trial court, not the appellate courts.
Momon v. State, 18 S.W.3d 152, 156 (Tenn. 1999); Henley v. State, 960 S.W.2d 572, 578-79
(Tenn. 1997). A post-conviction court’s conclusions of law, however, are subject to a purely
de novo review by this Court, with no presumption of correctness. Fields v. State, 40 S.W.3d
450, 457 (Tenn. 2001).

       The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9, of the Tennessee
Constitution. State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6 S.W.3d
453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The following
two-prong test directs a court’s evaluation of a claim for ineffectiveness:


       First, the [petitioner] must show that counsel’s performance was deficient.
       This requires showing that counsel made errors so serious that counsel was not
       functioning as the “counsel” guaranteed the [petitioner] by the Sixth
       Amendment. Second, the [petitioner] must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the [petitioner] of a fair trial, a trial whose
       result is reliable. Unless a [petitioner] makes both showings, it cannot be said
       that the conviction or death sentence resulted from a breakdown in the
       adversary process that renders the result unreliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Melson, 772 S.W.2d 417, 419
(Tenn. 1989).

       In reviewing a claim of ineffective assistance of counsel, this Court must determine
whether the advice given or services rendered by the attorney are within the range of
competence demanded of attorneys in criminal cases. Baxter, 523 S.W.2d at 936. To prevail
on a claim of ineffective assistance of counsel, a petitioner must show that “counsel’s
representation fell below an objective standard of reasonableness.” House v. State, 44 S.W.3d
508, 515 (Tenn. 2001) (citing Strickland, 466 U.S. at 688).

       When evaluating an ineffective assistance of counsel claim, the reviewing court
should judge the attorney’s performance within the context of the case as a whole, taking into
account all relevant circumstances. Strickland, 466 U.S. at 690; State v. Mitchell, 753
S.W.2d 148, 149 (Tenn. Crim. App. 1988). The reviewing court must evaluate the
questionable conduct from the attorney’s perspective at the time. Strickland, 466 U.S. at 690;
Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982). In doing so, the reviewing court must be

                                              -10-
highly deferential and “should indulge a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance.” Burns, 6 S.W.3d at 462.
Finally, we note that a defendant in a criminal case is not entitled to perfect representation,
only constitutionally adequate representation. Denton v. State, 945 S.W.2d 793, 796 (Tenn.
Crim. App. 1996). In other words, “in considering claims of ineffective assistance of
counsel, ‘we address not what is prudent or appropriate, but only what is constitutionally
compelled.’” Burger v. Kemp, 483 U.S. 776, 794 (1987) (quoting United States v. Cronic,
466 U.S. 648, 665 n.38 (1984)). Counsel should not be deemed to have been ineffective
merely because a different procedure or strategy might have produced a different result.
Williams v. State, 599 S.W.2d 276, 279-80 (Tenn. Crim. App. 1980). “The fact that a
particular strategy or tactic failed or hurt the defense does not, standing alone, establish
unreasonable representation. However, deference to matters of strategy and tactical choices
applies only if the choices are informed ones based upon adequate preparation.” House, 44
S.W.3d at 515 (internal quotations omitted).

        If the petitioner shows that counsel’s representation fell below a reasonable standard,
then the petitioner must satisfy the prejudice prong of the Strickland test by demonstrating
“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of
the proceeding would have been different.” Strickland, 466 U.S. at 694; see also Nichols v.
State, 90 S.W.3d 576, 587 (Tenn. 2002). This reasonable probability must be “sufficient to
undermine confidence in the outcome.” Strickland, 466 U.S. at 694; see also Harris v. State,
875 S.W.2d 662, 665 (Tenn. 1994). In the context of a guilty plea as in this case, the
effective assistance of counsel is relevant only to the extent that it affects the voluntariness
of the plea. Therefore, to satisfy the second prong of Strickland, the petitioner must show
that “there is a reasonable probability that, but for counsel’s errors, he would not have
pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59
(1985); see also Walton v. State, 966 S.W.2d 54, 55 (Tenn. Crim. App. 1997).

                                       A. Plea Offers

       The Petitioner contends that Counsel was ineffective for failing to convey the State’s
plea offers to him. He notes that Counsel testified that he had discussions about plea offers
with the State but that he did not convey the substance of those offers to the Petitioner
because it was not much of an offer. The Petitioner says he was not privy to the
conversations between Counsel and the State, so he cannot convey to the post-conviction
court with any specificity the State’s offer. The State counters that the Petitioner failed to
prove by clear and convincing evidence that the State made any plea offer to settle this case.
Therefore, the State asserts, the evidence does not preponderate against the post-conviction
court’s findings. We agree with the State.



                                              -11-
       The post-conviction court issued written findings, stating:

                The [P]etitioner alleges that plea offers were conveyed to his original
       trial attorney and that his attorney did not convey the plea offers to him.

              The [P]etitioner testified at the post-conviction hearing that he was not
       aware that a plea offer had been conveyed to his original counsel.

               The original trial counsel testified he was not aware of any plea offers
       stating that the State believed they had a good case and in such circumstances
       the [S]tate did not ordinarily plea such cases.

              Original defense counsel had no memory of the defendant/petitioner
       asking him to become involved in an offer from the defendant.

       FINDING: This issue is without merit.

       We conclude that the evidence does not preponderate against the post-conviction
court’s finding that the Petitioner did not meet his burden of proving that the State made a
plea offer and that Counsel failed to convey this offer to him. Counsel testified that he and
the State spoke to some extent about negotiating a plea deal but that, in a case like this, the
the State was unlikely to settle the case, usually opting to take such cases to trial. Counsel
did not recall the State ever making a specific plea offer. The State’s attorney at the
Petitioner’s trial did not testify at the post-conviction hearing. The Petitioner testified that
he did not know of any specific plea offer made by the State. We conclude that the Petitioner
has failed to prove by clear and convincing evidence that the State made a plea offer for
Counsel to convey to the Petitioner. He is not entitled to relief on this issue.

                                       B. Competency

        The Petitioner next contends that Counsel was ineffective for failing to appeal the trial
court’s ruling that the Petitioner was competent to stand trial. He asserts that Counsel should
have appealed the trial court’s ruling based upon Counsel’s own observations of him and
based upon the expert medical testimony. The State first notes that two medical experts
testified that the Petitioner was competent to stand trial. The State contends that Counsel did
not appeal this issue because the standard of proof regarding competency is a preponderance
of the evidence standard. Considering the evidence from the State’s two expert witnesses,
the trial court was within its discretion to determine that the evidence preponderated in favor
of the Petitioner being competent to stand trial. Therefore, the State asserts that the post-
conviction court did not err when it dismissed the Petitioner’s petition. We agree with the

                                              -12-
State.

         The post-conviction court, in its written order, found:

                The [P]etitioner says a competency hearing was held pre-jury trial and
         that [C]ounsel did not pursue the issue on direct appeal.

               The [P]etitioner, after he shot and killed his live-[in] girlfriend, shot
         himself in the head. He was hospitalized and stayed in the hospital about one
         week. [C]ounsel . . . testified that the [P]etitioner suffered from short term
         memory loss but during the period of two years, awaiting trial, the [P]etitioner
         improved.

                Pre-jury trial, a competency hearing was granted and Judge Robert
         Cupp, sitting by interchange, conducted and presided at the competency
         hearing.

               The defense had at the time employed Dr. Tomas Schacht, Phd.
         (Psychologist) who testified regarding the [P]etitioner’s competence.

               The [S]tate obtained their own expert psychologist[s], Dr. Sam
         Craddock, Phd. [a]nd Dr. Rokeya S. Farooque, M.D., forensic psychiatrist and
         psychiatrist.

               At [the] hearing, the defense and state psychologist disagreed and Judge
         Cupp declined to find that the [P]etitioner was not competent. Finding by a
         preponderance that the defendant/[P]etitioner was competent to stand trial.

                 The issue of competence was for Judge Cupp to consider after weighing
         the testimony offered at the competency hearing.

                [C]ounsel made a decision to not pursue the issue of competency any
         further.

                  Under the circumstances and after a review of the competency hearing,
         . . . the Court is of the opinion that [C]ounsel made a valid strategic decision
         and as a result, this Court cannot make a finding that [C]ounsel was
         ineffective. This issue is without merit.

         Appellate counsel are not constitutionally required to raise every conceivable issue

                                               -13-
on appeal. Carpenter v. State, 126 S.W.3d 879, 887 (Tenn. 2004) (citing King v. State, 989
S.W.2d 319, 334 (Tenn. 1999); Campbell v. State, 904 S.W.2d 594, 596-97 (Tenn. 1995).
Indeed, “experienced advocates have long ‘emphasized the importance of winnowing out
weaker arguments on appeal and focusing on one central issue if possible, or at most a few
key issues.’” Id. (citing Cooper v. State, 849 S.W.2d 744, 747 (Tenn. 1993)). The
determination of which issues to raise on appeal is generally within appellate counsel's sound
discretion. Id. Therefore, appellate counsel’s professional judgment with regard to which
issues will best serve the appellant on appeal should be given considerable deference. Id. We
should not second-guess such decisions, and every effort must be made to eliminate the
distorting effects of hindsight. Id. Deference to counsel’s tactical choices, however, applies
only if such choices are within the range of competence required of attorneys in criminal
cases. Id.

       If a claim of ineffective assistance of counsel is based on the failure to raise a
particular issue, as it is in this case, then the reviewing court must determine the merits of the
issue. Id. (citing as example Kimmelman v. Morrison, 477 U.S. 365, 375 (1986)).
Obviously, if an issue has no merit or is weak, then appellate counsel’s performance will not
be deficient if counsel fails to raise it. Id. Likewise, unless the omitted issue has some merit,
the petitioner suffers no prejudice from appellate counsel’s failure to raise the issue on
appeal. When an omitted issue is without merit, the petitioner cannot prevail on an
ineffective assistance of counsel claim. Id. at 387-88 (citing United States v. Dixon, 1 F.3d
1080, 1083 (10th Cir.1993)).

        We conclude that the evidence does not preponderate against the post-conviction
court’s finding that Counsel was not ineffective for failing to appeal the issue of competency.
The evidence at the post-conviction hearing proved that Counsel did not appeal the trial
court’s ruling that the Petitioner was competent to stand trial because he did not believe that
this issue had merit. He noted that the standard by which a trial court must determine
competency was a preponderance of the evidence standard and that, considering the
testimony of the State’s experts and the records of the conversations the Petitioner had with
family members while he was in jail, he believed the trial court acted within its discretion
when it found the Petitioner competent. Reviewing the record, we conclude that the
Petitioner’s incompetency claim lacked merit. We further conclude that Counsel’s
performance in this regard was within the range of competence demanded of attorneys in
criminal cases. See Baxter, 523 S.W.2d at 936. Accordingly, the Petitioner is not entitled
to post-conviction relief on this issue.

                                        III. Conclusion

       In accordance with the aforementioned reasoning and authorities, we conclude that

                                               -14-
the post-conviction court properly dismissed the Petitioner’s petition for post-conviction
relief. The post-conviction court’s judgment is, therefore, affirmed.

                                                  _________________________________
                                                    ROBERT W. WEDEMEYER, JUDGE




                                           -15-